Cuyahoga App. Nos. 98292, 98584, 98585, 98586, 98587, 98588, 98589, and 98590, 2013-Ohio-3235. On review of order certifying a conflict. The court determines that a conflict exists. The parties shall brief the issue stated at page 1 of the court of appeals’ entry filed September 6, 2013, as follows:
“Whether an offender who receives, retains, or disposes of the property of two or more other persons in a single transaction may be convicted and sentenced for more than one count of receiving stolen property?”
O’Donnell, Lanzinger, and Kennedy, JJ., dissent.
The conflict case is State v. Wilson, 21 Ohio App.3d 171, 486 N.E.2d 1242 (9th Dist.1985).
It is further ordered by the court, sua sponte, that this cause is consolidated with Supreme Court case No. 2013-1255, State v. Rogers, and that the briefing in this case and in case No. 2013-1255 shall be consolidated. This case shall proceed pursuant to S.Ct.Prac.R. 16.05. The state is designated as appellant/cross-appellee and Frank Rogers Jr. is designated as appellee/cross-appellant. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 16.05 and include both case numbers on the cover page of the briefs.